              Case 4:19-cv-00265-BRW Document 1 Filed 04/16/19 Page 1 of 20
."                                                                                 u.   E.ltm~cl~1RT
                                                                               EASTERN DISTRICT ARKANSAS


                           IN THE UNITED STATES DISTRICT COURT  APR 1 6 2019
                          FOR THE EASTERN DISTRICT OF ~ s w
                                    WESTERN DMSION          By: · ~ C K , CLERK
                                                                                        MORdA
                                                                                                       DEPCLERK
     STEPHEN D. BRIGHT                                                                    PLAINTIFF

     v.                                            4:19-cv-265-BRW
                                          Case No. - -------
     JAMES DALTON CUDE and
     DSK TRANSPORT LLC
     d/b/a DSK TRANSPORT                                                             DEFENDANTS



                              NOTICE OF REMOVAL AND JURY DEMAND

            Pursuant to 28 U.S.C. §§ 1441 and 1446, Separate Defendant, OSK Transport LLC

     (hereinafter "OSK Transport") hereby files this Notice of Removal of this case from the Circuit

     Court of Pulaski County, Arkansas, and OSK Transport's short and plain statement of grounds for

     removal is as follows:

            1.      On March 1, 2019, Plaintiff filed his Complaint in the Circuit Court of Pulaski

     County, Arkansas. The Complaint was served on Separate Defendant OSK Transport by

     acceptance of service of process on April 15, 2019. As required by 28 U.S.C. § 1446(a), copies of

     all ''process, pleadings and orders served upon each such defendant" are attached as Exhibit A.

            2.      Separate Defendant OSK Transport is not a resident or citizen of the State of

     Arkansas. At the time of the incident, OSK Transport was a limited liability company organized

     under the laws of the State of Texas with its principal place of business in Texas. OSK Transport

     LLC has been dissolved and no longer exists under Texas law.

            3.      To the best knowledge of Separate Defendant OSK Transport, Separate Defendant

     James Dalton Cude was a resident of the State of Texas who died on March 30, 2018. See Exhibit

     B, Notice of Suggestion of Death of James Dalton Cude.

                                                    This case assigned to District Judge _Wilson
                                                                                          _ _ __
                                                                             Ray
                                                    a,d to Magistrate Judge:-------.-.-_                 c,j
            Case 4:19-cv-00265-BRW Document 1 Filed 04/16/19 Page 2 of 20




       4.       Any civil action filed in state court over which the federal district courts would

have original jurisdiction may be removed. 28 U.S.C. § 1441(a). This lawsuit arises out of an

accident which occurred in Arkansas in which Plaintiff alleges negligence and seeks damages

which are reasonably understood, in totality and from a fair reading of Plaintiff's Complaint, to be

in excess of the jurisdictional limit. See Exhibit A, Complaint.

       5.       This matter is removable because this Court has original subject matter jurisdiction

on diversity grounds pursuant to 28 U.S.C. § 1332(a)(l)-(2).

                    A. The Matter is Between Citizens of Different States.

       6.       Complete diversity of citizenship exists between Plaintiff and Separate Defendant

DSK Transport, LLC.

       7.       Plaintiff, Stephen D. Bright, is a resident and citizen of the State of Arkansas. See

Exhibit A, Complaint.

       8.       Separate Defendant DSK Transport was a Texas limited liability company with its

principal place of business in Texas. Each of the two (2) members of Separate Defendant DSK

Transport are residents and citizens of the State of Texas, and therefore, DSK Transport is not a

resident of the State of Arkansas pursuant to 28 U.S.C. § 1332(c)(l). See One Point Solutions, LLC

v. Borchert, 486 F.3d 342,346 (8th Cir. 2007).

       9.       To the best knowledge of Separate Defendant DSK Transport, Separate Defendant

James Dalton Cude was a resident and citizen of the State of Texas, and thus, any legal

representative of Separate Defendant Cude would be considered a resident and citizen of the state

of Texas pursuant to 28 U.S.C. §1332(c)(2).




                                                  2
         Case 4:19-cv-00265-BRW Document 1 Filed 04/16/19 Page 3 of 20




B. Notice of Removal was Filed Within the 30-Day Limit Required by 28 U.S.C. § 1446(b)
                  and All Procedural Requirements Have Been Met.

       10.     As noted herein, Plaintiff's Complaint was filed on March 1, 2019, and Separate

Defendant DSK Transport accepted service of the Swnmons and Complaint on April 15, 2019.

       11.     This notice was timely filed within 30 days of service of the Complaint on DSK

Transport as required by 28 U.S.C. § 1446(b), for timely removal.

       12.     Pursuant to 28 U.S.C. § 1446(b)(2)(A), Separate Defendant DSK Transport is the

only defendant who has been served and consents to removal of this action to the U.S. District

Court for the Eastern District of Arkansas.

       13.     Separate Defendant DSK Transport has complied with all applicable requirements

and procedures for removal set forth in 28 U.S.C. § 1446, and DSK Transport is hereby giving

prompt notice of this Removal to the Plaintiff, Stephen D. Bright, and to the Circuit Court of

Pulaski County, Arkansas by filing a copy of this Notice of Removal with the Circuit Court.

              C. The Amount in Controversy Exceeds $75,000.00, Exclusive of
                  Interests and Costs, as Required by 28 U.S.C. § 1332(a).

       14.     Plaintiff's Complaint reasonably can be read as seeking damages in excess of

$75,000 where Plaintiff's Complaint expressly seeks "damages in an amount in excess of the

amount required for federal court jurisdiction in diversity of citizenship cases," thereby satisfying

the requirements of28 U.S.C. § 1332(a).

       15.     Pursuant to the provisions of 28 U.S.C. §1441(a), the United States District Court

for the Eastern District of Arkansas, Western Division, is the federal district court for the district

embracing the place where the state court suit is pending.




                                                  3
         Case 4:19-cv-00265-BRW Document 1 Filed 04/16/19 Page 4 of 20




        16.    This Court has original jurisdiction of this matter on the basis of diversity, and

removal to this Court is proper. 28 U.S.C. § 1332.

                              DEMAND FOR A JURY TRIAL

        17.    Separate Defendant OSK Transport LLC demands a trial by jury on all issues triable

by a jury herein.

                                                     OSK TRANSPORT LLC,
                                                     Separate Defendant




                                                                    tock (Ark. Bar No.   246)
                                                                )


                               CERTIFICATE OF SERVICE

        I, Christy Comstock, state that I deposited in the United States Mail, postage prepaid, a
true and correct copy of the above and foregoing to the following on this 15th day of April 2019:

       Mr. Victor D. "Trey'' Wright III
       The Wright Law Firm
       111 Center Street, Suite 1200
       Little Rock, AR 72701




                                               4
       Case 4:19-cv-00265-BRW Document 1 Filed 04/16/19 Page 5 of 20

                                                                                   ELECTRONICALLY FILED
                                                                                        Pulaski County Circuit Court
                                                                                  Terri Hollingsworth, Circuit/County Clerk
                                                                      2019-Mar-01 07:59:33
                                                                          S0CV-19-1194
            IN THE CIRCUIT COURT OF PULASKI COUNTY, AJ.'ll~u-,1-::i~t-c_o_a_D0_4_:_
                                                                                  3_P...;ag=-e_s_ ___.

STEPHEN D. BRIGHT                                                                   PLAINTIFF

v.

JAMES DALTON CUDE and
DSK TRANSPORT LLC
d/b/a DSK TRANSPORT                                                              DEFENDANTS


                                         COMPLAINT

       Comes now, Stephen Bright, and for his Complaint against the Defendants, James Dalton

Cude and DSK Transport LLC, (hereafter "Defendants"), alleges and states:

                                JURISDICTION AND VENUE

       1.      This is an action for personal injury arising out of an incident, which occurred on

Interstate 40 on March 13, 2016. This Court has jurisdiction pursuant to Ark. Code Ann. 16-13-

201 with venue being proper in Pulaski County.

                                        THE PARTIES

       2.      The Plaintiff was a resident of Pulaski County, Arkansas, at all relevant times.

       3.      Defendant, James Dalton Cude, was a resident of Sherman, Texas, and resided at

313 West Walcott, Sherman, Texas 75090, at the time of the accident.

       4.      Defendant, DSK Transport LLC, had a place of business at 4358 Cantrell Street,

Grand Prairie, Texas, 75052 the time of this incident.

                                 FACTUAL BACKGROUND

       5.      On or about March 13, Stephen D. Bright was driving east on 1-40 in Hot Spring

County, Arkansas. The Defendant, James Dalton Cude, was also travelling eastbound on 1-40 in

Hot Spring County, Arkansas.       The Defendant, James Dalton Cude, was driving a 2006

Freightliner tractor-trailer and struck the Plaintiff's vehicle from behind causing extensive

damage.

                                                                                                    EXHIBIT
                                                 1
                                                                                           I {\
        Case 4:19-cv-00265-BRW Document 1 Filed 04/16/19 Page 6 of 20




       6.      The Plaintiff suffered severe damages as a result of the Defendants negligence,

including, but not limited to neck, back, vertebrae, neurologic, leg and head injuries, all of which

caused horrendous pain and suffering. Furthermore, Plaintiff has suffered severe emotional

distress due to Defendants' negligence. The Plaintiff also suffered damage to his automobile and

property in his automobile.

       7.      The Defendant, James Dalton Cude, was driving on behalf of and as an agent for

DSK Transport LLC when the crash that is the subject of this lawsuit occurred. James Dalton

Cude, was employed by OSK Transport and driving in the scope of his employment, therefore

James Dalton Cude's negligence is imputed to DSK Transport LLC.

                             DEFENDANTS ACTS OF NEGLIGENCE

       8.      The Defendants, James Dalton Cude and OSK Transport, LLC, proximately

caused the injuries and damages to Plaintiff through their negligence, which includes, but is not

limited to, the following:

               a.      Failing to maintain control of the vehicle;

               b.      Driving in a reckless manner;

               c.      Failing to keep a proper lookout;

               d.      Operating the vehicle too fast for conditions;

               e.      Failing to yield the right of way to forward vehicles; and

               f.      Failing to use ordinary care under the circumstances.

               g.      Negligent hiring, training, and retention of Defendant, James Dalton Cude.

All of the above sub-sections are against the laws of the State of Arkansas.

                    COMPENSATORY DAMAGES FOR STEPHEN BRIGHT

       9.      As a sole and proximate result of the negligence of the Defendants as is set forth

herein, the Plaintiff, Stephen Bright, has sustained and should recover the following damages:



                                                 2
       Case 4:19-cv-00265-BRW Document 1 Filed 04/16/19 Page 7 of 20




               a.       Plaintiff has sustained injuries to his body as a whole, including injuries to

                        his head, neck, back, vertebrae, leg and other injuries;

               b.       Plaintiff has incurred medical bills and will experience future medical bills

                        for the reasonable care and treatment of his condition;

               c.       Plaintiff has experienced excruciating pain and suffering and mental

                        anguish in the past and will so experience pain and suffering and mental

                        anguish in the future; and

               d.       Plaintiff has sustained a loss of earnings in the past and may sustain a loss

                        of earnings in the future; and,

               e.       the Plaintiff suffered damages to his automobile.

       9.      For all of which, Plaintiff is entitled to recover damages in an amount in excess of

the amount required for federal court jurisdiction in diversity of citizenship cases.

                                  DEMAND FOR JURY TRIAL

        10.    Plaintiff demands a trial by jury on all issues herein.

                                              PRAYER
       WHEREFORE, Plaintiff, Stephen Bright, prays that he have judgment for compensatory

damages against the Defendants for their wrongful and negligent acts in an amount exceeding

that required for federal court jurisdiction in diversity of citizenship cases; for a trial by jury on

all issues herein; for all costs expended herein; and for all other just and proper relief to which

they may be entitled.

                                                          Respectfully submitted,


                                                          /sNictor D. "Trey" Wright, III
                                                          Victor D. "Trey" Wright, III
                                                          111 Center Street, Suite 1200
                                                          Little Rock, AR 72201
                                                          501-376-0400


                                                     3
              Case 4:19-cv-00265-BRW Document 1 Filed 04/16/19 Page 8 of 20


                   IN THE CIRCUIT COURT OF PULASKI COUNTY, ARKANSAS
                      HON. HERBERT WRIGHT - 4TH DIVISION 6TH CIRCUIT

                           STEPHEN D. BRIGHT V JAMES D. CUDE ET AL

                                             60CV-19-1194

                                               SUMMONS

THE STATE OF ARKANSAS TO DEFENDANT:

DSK TRANSPORT LLC
AKA D/B/A DSK TRANSPORT
UNKNOWN
UNKNOWN, UN 00000

A lawsuit has been filed against you. The relief demanded is stated in the attached complaint. Within
30 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are incarcerated in any jail, penitentiary, or other correctional facility in Arkansas - you must file with
the clerk of this court a written answer to the complaint or a motion under Rule 12 of the Arkansas
Rules of Civil Procedure.

The answer or motion must also be served on the plaintiff or plaintiff's attorney, whose name and
address are:

Victor D. "Trey" Wright, Ill
111 Center Street Ste 1200
LITTLE ROCK, AR 72201-4414

If you fail to respond within the applicable time period, judgment by default may be entered against
you for the relief demanded in the complaint.

Additional notices:
•Notice of Right to Consent to Disposition of Case by a State District Court Judge



                                                     CLERK OF COURT
Address of Clerks Office

TERRI HOLLINGSWORTH, CIRCUIT CLERK
CIRCUIT COURT OF PULASKI COUNTY
401 W. MARKHAM                                       CLERK Christy Renee McDaniel, DC
LITTLE ROCK, AR 72201
                                                     Date: 03/01/2019
              Case 4:19-cv-00265-BRW Document 1 Filed 04/16/19 Page 9 of 20


                              NOTICE OF RIGHT TO CONSENT
                TO DISPOSITION OF CASE BY A STATE DISTRICT COURT JUDGE

In accordance with Administrative Order Number 18, you are hereby notified that upon the consent of
all the parties in a case, a State District Court Judge may be authorized to conduct all proceedings,
including trial of the case and entry of a final judgment. Copies of appropriate consent forms are
available from the Circuit Clerk.

You should be aware that your decision to consent or not to consent to the disposition of your case
before a State District Court Judge is entirely voluntary, and by consenting to the reference of this
matter to a State District Court Judge, the parties waive their right to a jury trial, and any appeal in the
case shall be taken directly to the Arkansas Supreme Court or Court of Appeals as authorized by law.

You should communicate your consent by completing the Form -- CONSENT TO PROCEED
BEFORE A STATE DISTRICT COURT JUDGE-- and return to the Circuit Clerk.




                                                      Circuit Clerk
                                                      Date: 03/01/2019
               Case 4:19-cv-00265-BRW Document 1 Filed 04/16/19 Page 10 of 20


No. 60CV-19-1194 This summons is for DSK TRANSPORT LLC (name of Defendant).



                                         PROOF OF SERVICE

•  On _ _ _ _ _ _ _ [date] I personally delivered the summons and complaint to the individual
at                                                       [place]; or

• After making my purpose to deliver the summons and complaint clear, on _ _ _ _ _ __
[date] I left the summons and complaint in the close proximity of the defendant by
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ [describe how the
summons and complaint was left] after he/she refused to receive it when I offered it to him/her; or

• On _ _ _ _ _ _ _ [date] I left the summons and complaint with _ _ _ _ _ _ _ _ a
member of the defendant's family at least 18 years of age, at _ _ _ _ _ _ _ _ _ __
[address], a place where the defendant resides; or

• On _ _ _ _ _ _ _ [date] I delivered the summons and complaint to _ _ _ _ _ _ __
[name of individual], an agent authorized by appointment or by law to receive service of summons on
behalf of _ _ _ _ _ _ _ _ _ _ _ [name of defendant]; or

•   On _ _ _ _ _ _ _ [date] at _ _ _ _ _ _ _ _ _ _ _ [address], where the
defendant maintains and office or other fixed location for the conduct of business, during normal
working hours I left the summons and complaint with

[name and job description]; or

• I am the plaintiff or an attorney of record for the plaintiff in this lawsuit, and I served the summons
and complaint on the defendant by certified mail, return receipt requested, restricted delivery, as
shown by the attached signed return receipt.

• I am the plaintiff or an attorney of record for the plaintiff in this lawsuit, and I mailed a copy of the
summons and complaint by first-class mail to the defendant together with two copies of a notice and
acknowledgment and received the attached notice and acknowledgment form within twenty days after
the date of mailing.

•   Other [specify]:



•   I was unable to execute service because:




My fee is$ _ _.
             Case 4:19-cv-00265-BRW Document 1 Filed 04/16/19 Page 11 of 20




To be completed if service is by a sheriff or deputy sheriff:

Date: - - - - - -             SHERIFF OF _ _ _ COUNTY, ARKANSAS

                              By: _ _ _ _ _ _ _ _ _ _ __
                              [Signature of server]



                              [Printed name, title, and badge number]

To be completed if service is by a person other than a sheriff or deputy sheriff:

Date: - - - - - -             By: _ _ _ _ _ _ _ _ _ _ __
                              [Signature of server]



                              [Printed name]

Address:
           -------------------------

Phone:
         ------------
Subscribed and sworn to before me this date: - - - - - -



                              Notary Public

My commission expires: _ _ _ _ _ _ __

Additional information regarding service or attempted service:
             Case 4:19-cv-00265-BRW Document 1 Filed 04/16/19 Page 12 of 20


                   IN THE CIRCUIT COURT OF PULASKI COUNTY, ARKANSAS
                      HON. HERBERT WRIGHT - 4TH DIVISION 6TH CIRCUIT

                           STEPHEN D. BRIGHT V JAMES D. CUDE ET AL

                                             60CV-19-1194

                                               SUMMONS

THE STATE OF ARKANSAS TO DEFENDANT:

JAMES DALTON CUDE
UNKNOWN
UNKNOWN, UN 00000

A lawsuit has been filed against you. The relief demanded is stated in the attached complaint. Within
30 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are incarcerated in any jail, penitentiary, or other correctional facility in Arkansas - you must file with
the clerk of this court a written answer to the complaint or a motion under Rule 12 of the Arkansas
Rules of Civil Procedure.

The answer or motion must also be served on the plaintiff or plaintiffs attorney, whose name and
address are:

Victor D. "Trey" Wright, Ill
111 Center Street Ste 1200
LITTLE ROCK, AR 72201-4414

If you fail to respond within the applicable time period, judgment by default may be entered against
you for the relief demanded in the complaint.

Additional notices:
•Notice of Right to Consent to Disposition of Case by a State District Court Judge



                                                     CLERK OF COURT
Address of Clerks Office

TERRI HOLLINGSWORTH, CIRCUIT CLERK
CIRCUIT COURT OF PULASKI COUNTY
401 W. MARKHAM                                       CLERK Christy Renee McDaniel, DC
LITTLE ROCK, AR 72201
                                                     Date: 03/01/2019
             Case 4:19-cv-00265-BRW Document 1 Filed 04/16/19 Page 13 of 20


                              NOTICE OF RIGHT TO CONSENT
                TO DISPOSITION OF CASE BY A STATE DISTRICT COURT JUDGE

In accordance with Administrative Order Number 18, you are hereby notified that upon the consent of
all the parties in a case, a State District Court Judge may be authorized to conduct all proceedings,
including trial of the case and entry of a final judgment. Copies of appropriate consent forms are
available from the Circuit Clerk.

You should be aware that your decision to consent or not to consent to the disposition of your case
before a State District Court Judge is entirely voluntary, and by consenting to the reference of this
matter to a State District Court Judge, the parties waive their right to a jury trial, and any appeal in the
case shall be taken directly to the Arkansas Supreme Court or Court of Appeals as authorized by law.

You should communicate your consent by completing the Form -- CONSENT TO PROCEED
BEFORE A STATE DISTRICT COURT JUDGE-- and return to the Circuit Clerk.




                                                      Circuit Clerk
                                                      Date: 03/01/2019
             Case 4:19-cv-00265-BRW Document 1 Filed 04/16/19 Page 14 of 20


No. 60CV-19-1194 This summons is for JAMES DALTON CUDE (name of Defendant).



                                         PROOF OF SERVICE

D On _ _ _ _ _ _ _ [date] I personally delivered the summons and complaint to the individual
at                                                      [place]; or

D After making my purpose to deliver the summons and complaint clear, on _ _ _ _ _ __
[date] I left the summons and complaint in the close proximity of the defendant by
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ [describe how the
summons and complaint was left] after he/she refused to receive it when I offered it to him/her; or

D On _ _ _ _ _ _ _ [date] I left the summons and complaint with _ _ _ _ _ _ __. a
member of the defendant's family at least 18 years of age, at _ _ _ _ _ _ _ _ _ __
[address], a place where the defendant resides; or

D On _ _ _ _ _ _ _ [date] I delivered the summons and complaint to _ _ _ _ _ _ __
[name of individual], an agent authorized by appointment or by law to receive service of summons on
behalf of _ _ _ _ _ _ _ _ _ _ _ [name of defendant]; or

D On _ _ _ _ _ _ _ [date] at _ _ _ _ _ _ _ _ _ _ _ [address], where the
defendant maintains and office or other fixed location for the conduct of business, during normal
working hours I left the summons and complaint with

[name and job description]; or

D I am the plaintiff or an attorney of record for the plaintiff in this lawsuit, and I served the summons
and complaint on the defendant by certified mail, return receipt requested, restricted delivery, as
shown by the attached signed return receipt.

D I am the plaintiff or an attorney of record for the plaintiff in this lawsuit, and I mailed a copy of the
summons and complaint by first-class mail to the defendant together with two copies of a notice and
acknowledgment and received the attached notice and acknowledgment form within twenty days after
the date of mailing.

D Other [specify]:



D I was unable to execute service because:




My fee is$ _ _.
             Case 4:19-cv-00265-BRW Document 1 Filed 04/16/19 Page 15 of 20




To be completed if service is by a sheriff or deputy sheriff:

Date: - - - - - -             SHERIFF OF _ _ _ COUNTY, ARKANSAS


                              By:------------
                              [Signature of server]



                              [Printed name, title, and badge number]

To be completed if service is by a person other than a sheriff or deputy sheriff:

Date: - - - - - -             By: _ _ _ _ _ _ _ _ _ _ __
                              [Signature of server]



                              [Printed name]

Address:
           -------------------------

Phone:
         ------------
Subscribed and sworn to before me this date: - - - - - -



                              Notary Public

My commission expires: _ _ _ _ _ _ __

Additional information regarding service or attempted service:
          Case 4:19-cv-00265-BRW Document 1 Filed 04/16/19 Page 16 of 20

                                                                                  ELECTRONICALLY FILED
                                                                                       Pulaski County Circuit Court
                                                                                 Terri Hollingsworth, Circuit/County Clerk
                                                                                     2019-Apr-05 10:33:44
                                                                                        60CV-19-1194
                                                                                       C06D04 : 2 Pages
               IN THE CIRCUIT COURT OF PULASKI COUNTY, ARKANSAS
                         FOURTH DIVISION - CIVIL DMSION


STEPHEN D. BRIGHT                                                                    PLAINTIFF

v.                                     Case No. 60 CV-19-1194

JAMES DALTON CUDE and
DSK TRANSPORT LLC
d/b/a DSK TRANSPORT                                                             DEFENDANTS

                                   ENTRY OF APPEARANCE

          The firm of Wales Comstock hereby enters its appearance for the sole and limited purpose

of filing a Notice of Suggestion of Death on behalf of James Dalton Cude in the above-captioned

matter.

                                                     Respectfully submitted,

                                                     DSK TRANSPORT LLC
                                                     d/b/a DSK TRANSPORT,
                                                     Separate Defendant

                                                     WALES COMSTOCK
                                                     3608 N. Steele Blvd., Suite 101
                                                     P.O. Box 10018
                                                     Fayetteville, Arkansas 72703
                                                     Telephone: (479) 439-8088
                                                     Fax: (866) 365-7070


                                              By:    Isl Christy Comstock
                                                     Christy Comstock (Ark. Bar No. 92246)
                                                     Christy@walescomstock.com
      Case 4:19-cv-00265-BRW Document 1 Filed 04/16/19 Page 17 of 20




                               CERTIFICATE OF SERVICE

       I, Christy Comstock, hereby certify that on this 5th day of April 2019, a copy of the
foregoing was served via the Court's electronic filing system to the following:

       Victor D. "Trey" Wright III
       The Wright Law Firm
       111 Center Street, Suite 1200
       Little Rock, AR 72701



                                                        Isl Christy Comstock
                                                        Christy Comstock
      Case 4:19-cv-00265-BRW Document 1 Filed 04/16/19 Page 18 of 20
                                                                                 ELECTRONICALLY FILED
                                                                                      Pulaski County Circuit Court
                                                                                Terri Hollingsworth, Circuit/County Clerk
                                                                                    2019-Apr-05 10:33:44
                                                                                       60CV-19-1194
                                                                                      C06D04 : 3 Pages

            IN THE CIRCUIT COURT OF PULASKI COUNTY, ARKANSAS
                      FOURTH DIVISION - CIVIL DIVISION


STEPHEN D. BRIGHT                                                                   PLAINTIFF

v.                                   Case No. 60 CV-19-1194

JAMES DALTON CUDE and
DSK TRANSPORT LLC
d/b/a DSK TRANSPORT                                                            DEFENDANTS

                       NOTICE OF SUGGESTION OF DEATH OF
                    SEPARATE DEFENDANT JAMES DALTON CUDE

       COMES NOW Separate Defendant OSK Transport LLC, by and through its attorney,

Christy Comstock, and for its Notice of Suggestion of Death of Separate Defendant James Dalton

Cude, states:

       1.       On March 30, 2018, Separate Defendant, James Dalton Cude, age 58, died at his

residence in Sherman, Texas. A copy of his obituary is attached hereto as Exhibit A.

                                                    Respectfully submitted,

                                                    OSK TRANSPORT LLC
                                                    d/b/a OSK TRANSPORT,
                                                    Separate Defendant

                                                    WALES COMSTOCK
                                                    3608 N. Steele Blvd., Suite 101
                                                    P.O. Box 10018
                                                    Fayetteville, Arkansas 72703
                                                    Telephone: (479) 439-8088
                                                    Fax: (866) 365-7070


                                            By:     Isl Christy Comstock
                                                    Christy Comstock (Ark. Bar No. 92246)
                                                    Christy@walescomstock.com




                                                                                                EXHIBIT

                                                                                       I B
      Case 4:19-cv-00265-BRW Document 1 Filed 04/16/19 Page 19 of 20




                               CERTIFICATE OF SERVICE

       I, Christy Comstock, hereby certify that on this 5th day of April 2019, a copy of the
foregoing was served via the Court's electronic filing system to the following:
       Victor D. "Trey" Wright III
       The Wright Law Firm
       111 Center Street, Suite 1200
       Little Rock, AR 72701



                                                        Isl Christy Comstock
                                                        Christy Comstock
                       Case 4:19-cv-00265-BRW Document 1 Filed 04/16/19 Page 20 of 20




Legacy.com                          OBITUARIES   I   FUNERAL HOMES   I   SEND FLOWERS   I   NEWS & ADVICE   I   ME




                             JAMES DALTON CUDE
I   More Obituaries
    fo r James Cude                              SHERMAN - James Da lton Cude, 58, of
a Looking for an                                 Sherman, died at his res idence Friday,
    obituary for a                               March 30, 2018.
    different person                             He is survived by his wife, Susan; sister,
    with this name?
                                                 Sherry Larson of Wichita Falls; brother,
    Cude Records (1 00                           Larry James of Sherman.
                                                 No services are planned at this time.
                                                 Ar rangements are under the direction of
                                                 American Funera l Service in Denison.

                                                 Published in The Hera ld Democrat on
                                                 Apr. 3, 20 18
